DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 2/8/2022.
Claims 1, 4-8, 10, 13-14, 17 are currently amended. Claims 18-20 are currently cancelled. Claims 21-23 are newly added. Claims 1-17, 21-23 are pending and considered.
The objection of claims 1, 4-8 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claims 13-14 due to insufficient antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 8-9 of the Remark filed 2/8/2022, with respect to claims over prior arts have been fully considered and is persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore, the rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn. The newly added independent claim 21 and its dependent claims 22-23 (directed to computer-implemented method) recite limitations substantially similar to claim 1 (directed to computing apparatus) or claim 10 (directed to computer-readable storage media) and their respective dependent claims.
Allowable Subject Matter
Claims 1-17, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to inspecting a metadata object of a downloaded file on a local file system to parse and extract advertiser identification string of a third party advertiser and querying a reputation of the third party advertiser to further take remedial action when the third party advertiser has deceptive reputation.
Claim 1 (similarly claims 10, 21) identifies the uniquely distinct features “identify a downloaded file on a local file system; inspect a metadata object associated with the downloaded file within the local file system; parse the metadata object to extract an advertiser identification string from a GET code portion of a uniform resource locator (URL) from which the downloaded file was downloaded, wherein the advertiser identification string identifies a third-party advertiser different from a vendor of the downloaded file; query a reputation cache for a reputation for the third-party advertiser based at least in part on the advertiser identification string; receive a deceptive reputation for the third-party advertiser; and take a remedial action against the downloaded file”. 
The prior art, Ranadive et al (US8990945B1) discloses method for detecting malicious advertising content by inspecting data object such as JavaScript and iframe along with advertising content that correspond to the serving of advertisements and perform quarantine instruction on malicious element as remedial action.
The prior art, Gottieb et al (US9767480B1) discloses method to discover advertisements on publisher web pages and identify placement pathways. In particular, Gottieb teaches having user download web content from third-party and identify third-party name from downloaded content to associate the advertiser name to the advertising content.
The prior art, Dixon et al (US20060253584A1) discloses method of involving receiving an indicator of an attempted interaction of a client computing facility with an item of content associated with a website and presenting an indicator of reputation to a client computing facility attempting to interact with the web content. In particular, Dixon teaches providing indication of reputation of an entity associated with content item including content from third party advertiser to allow the advertising network to check the reputation before placing an ad on the web site.
The prior art, Brown (US20100251371A1) discloses method of real-time blocking of malicious requests to a computer system and removal of malicious code. In particular, Brown teaches retrieving information from URL using GET method to extract advertiser identification string information for real time malicious code detection.
The prior art, Naef, III (US20090171990A1) discloses method of identifying potentially similar content including utilizing workflow metadata to identify potential similarities in content. In particular, Naef teaches using Window NTFS ADS to process workflow metadata.
The prior art, Mahajan et al (“Design and Development of Improved Stealth Alternate Data Streams”, Thapar Institute of Engineering & Technology, July 2014) discloses improved stealth Alternate Data Streams. In particular, Mahajan teaches using zone identifier in ADS associated source from which file is downloaded.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 10, 21) of “identify a downloaded file on a local file system; inspect a metadata object associated with the downloaded file within the local file system; parse the metadata object to extract an advertiser identification string from a GET code portion of a uniform resource locator (URL) from which the downloaded file was downloaded, wherein the advertiser identification string identifies a third-party advertiser different from a vendor of the downloaded file; query a reputation cache for a reputation for the third-party advertiser based at least in part on the advertiser identification string; receive a deceptive reputation for the third-party advertiser in response to querying the reputation cache; and take a remedial action against the downloaded file in response to receiving the deceptive reputation”.
Regarding the dependent claims: dependent claims 2-9, 11-17, 22-23 are also allowed for incorporating the allowable feature recited in the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and further communication with Sean Crandall (210-343-0340) on 4/14/2022 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:
1. 	(Currently Amended) A computing apparatus, comprising: 
a processor and a memory; 
instructions encoded within the memory to instruct the processor to: 
identify a downloaded file on a local file system; 
inspect a metadata object associated with the downloaded file within the local file system; 
parse the metadata object to extract an advertiser identification string from a GET code portion of a uniform resource locator (URL) from which the downloaded file was downloaded, wherein the advertiser identification string identifies a third-party advertiser different from a vendor of the downloaded file; 
query a reputation cache for a reputation for the third-party advertiser based at least in part on the advertiser identification string; 
receive a deceptive reputation for the third-party advertiser in response to querying the reputation cache; and 
take a remedial action against the downloaded file in response to receiving the deceptive reputation.

10. 	(Currently Amended) One or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to: 3ATTORNEY DOCKET NUMBERPatent Application 04796-1338 (P200110)16/587,751 Confirmation No. 1413 4 
detect a user interaction with a downloaded file system object on a local file system, wherein the downloaded file system object was previously downloaded; 
inspect a metadata object associated with the downloaded file system object within the local file system; 
parse the metadata object to extract an identification string that uniquelydownloaded file system object for download from a vendor different from the third-party advertiser; 
receive from a reputation cache a reputation for the third-party advertiser in response to querying the reputation cache based at least in part on the identification string; and 
act on the reputation.

11. 	(Currently Amended) The one or more tangible, non-transitory computer-readable storage media of claim 10, wherein the user interaction comprises executing the downloaded file system object as an installer. 

21. 	(Currently Amended) A computer-implemented method of scanning a downloaded file on a device-local file system, comprising: 
extracting, from a metadata object associated with the downloaded file on the device-local file system, data that identify a third-party advertiser that provided the downloaded file, wherein the third-party advertiser is different from a vendor of the downloaded file; 
querying a remote reputation service or a device-local reputation cache for a reputation of the third-party advertiser based at least in part on the extracted data; 
receiving a reputation that the third-party advertiser engages in deceptive advertising practices in response to querying the remote reputation; and5ATTORNEY DOCKET NUMBERPatent Application 
04796-1338 (P200110)16/587,751Confirmation No. 14136taking remedial action against the downloaded file in response to receiving the reputation.
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Wilhelm (US20090276313A1) discloses method for display advertising content on a music player by checking in a meta tag for a music file being downloaded whether a URL corresponding to a content file containing advertising content associated with the music file being downloaded is specified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436